                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:18-CV-00180-KDB-DSC
 EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

                Plaintiff,

    and

 SHANA KNOX,

                 Intervenor,

    v.                                                          ORDER

 JOE'S OLD FASHIONED BAR-B-
 QUE, INC. d/b/a LANCASTER’S BBQ
 & WINGS,

                Defendant.


         THIS MATTER is before the Court on Intervenor Shana Knox’s “Renewed Motion for

Judgment as a Matter of Law and Motion for New Trial,” (Doc. No. 105), and “Intervenor’s

Motion to Disallow Costs,” (Doc. No. 108). After careful consideration of the motions, the parties’

related briefs and exhibits (Doc. Nos. 106, 107, 109, 110, 111), and all relevant portions of the

record, the Court will deny Knox’s motion for judgment as a matter of law and new trial, but will

grant Knox’s motion to disallow costs.

                                      I.    BACKGROUND

         In this case, Plaintiff Equal Employment Opportunity Commission (“EEOC”) and

Intervenor Shana Knox (“Knox”) brought claims alleging that Defendant, Knox’s employer,

subjected her to a racially hostile work environment, constructively discharged her, and

negligently retained fellow employee Chris Bishop. Following a jury trial, the jury returned a

                                                1

      Case 5:18-cv-00180-KDB-DSC Document 112 Filed 12/11/20 Page 1 of 6
verdict in favor of Defendant. A unanimous jury found that Knox was not subjected to a racially

hostile work environment or constructively discharged. The jury further found that, while Knox

did suffer emotional distress as a proximate result of the intentional or reckless conduct of Chris

Bishop, her injury was not the result of the negligence of Defendant in hiring, supervising, and/or

retaining Chris Bishop as an employee.1

           II.    RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW

         Pursuant to Rule 50(a) of the Federal Rules of Civil Procedure, a party may move for

judgment as a matter of law before the case is submitted to the jury. If the court denies the motion

made under Rule 50(a), Rule 50(b) allows the party to renew its motion for judgment as a matter

of law after a jury verdict has been returned. “When a jury verdict has been returned, judgment as

a matter of law may be granted only if, viewing the evidence in the light most favorable to the non-

moving party (and in support of the jury’s verdict) and drawing every legitimate inference in that

party’s favor, the only conclusion a reasonable jury could have reached is one in favor of the

moving party.” Int’l Ground Transp., Inc. v. Mayor of Ocean City, 475 F.3d 214, 218-19 (4th Cir.

2007).

         Prior to the submission of the case to the jury, Knox orally moved for judgment as a matter

of law on all claims against Defendant. The Court denied the motion. Knox now renews her motion

for judgment as a matter of law on all claims against Defendant arguing that Defendant’s failure

to submit evidence left no dispute of fact as to any of the material elements of her claims.

Considering the evidence in the light most favorable to Defendant and without retrying factual

findings or credibility determinations the jury has reached, the Court finds that the evidence

presented at trial is sufficient to support the jury’s verdict. At trial, the parties elicited conflicting



1
    Despite its findings on liability, the jury awarded $6,400.00 in compensatory damages.
                                                    2

        Case 5:18-cv-00180-KDB-DSC Document 112 Filed 12/11/20 Page 2 of 6
testimony regarding the material elements of Knox’s claims, especially Defendant’s knowledge of

Chris Bishop’s conduct towards Knox. 2 The jury weighed the conflicting testimony and found in

favor of Defendant. Contrary to Knox’s argument, Defendant’s decision not to put on a case-in-

chief and to rely on evidence elicited during cross-examination does not mean the jury’s verdict

“could only have been based on mere speculation and should therefore be nullified.” (Doc. No.

106, at 10-11). A plaintiff bears the burden of proving his or her claims by a preponderance of the

evidence regardless of whether the defendant chooses to put on evidence. Furthermore, there was

ample opportunity for the jury, as the judges of the facts who determine the credibility of the

witnesses, to reject in whole or in part evidence Knox offered on her claims. Given the amount of

conflicting testimony in this case and the credibility issues it presented, the jury could have

reasonably found in favor of Defendant on Knox’s hostile work environment, constructive

discharge, and negligent hiring, retention, and/or supervision claims. As a result, Knox has not

provided evidence to overcome the very high standard necessary to grant a motion for judgment

as a matter of law.

                               III.   MOTION FOR NEW TRIAL

       Under Rule 59(a), “[a] district court may grant a new trial only if the verdict: (1) is against

the clear weight of the evidence; (2) is based upon false evidence; or (3) will result in a miscarriage

of justice.” EEOC v. Consol Energy Inc., 860 F.3d 131, 145 (4th Cir. 2017). “A district court’s

denial of a motion for a new trial is reviewed for abuse of discretion, and will not be reversed save

in the most exceptional circumstances.” Minter v. Wells Fargo Bank, N.A., 762 F.3d 339, 346 (4th

Cir. 2014) (quotation marks omitted).



2 Notably, while Knox argues in her motion for judgment as a matter of law that the only
conclusion a reasonable jury could have reached is one in her favor, she argues that “the case was
a close call as to liability” in her Motion to Disallow Costs. (Doc. No. 109, at 4).
                                                  3

      Case 5:18-cv-00180-KDB-DSC Document 112 Filed 12/11/20 Page 3 of 6
       Knox contends she is entitled to a new trial because the jury’s verdict is against the clear

weight of the evidence and resulted in a miscarriage of justice. Knox’s arguments in support of her

motion for a new trial are materially the same as those given in support of her motion for judgment

as a matter of law. Thus, for the reasons stated above, Knox has failed to show that the jury’s

verdict is against the clear weight of the evidence or results in a miscarriage of justice.

                            IV.    MOTION TO DISALLOW COSTS

       On November 5, 2020, Defendant filed his Bill of Costs, (Doc. No. 103), and a Notice of

Intent Regarding Bill of Costs, (Doc. No. 104), stating that all costs are sought against Intervenor

Shana Knox. Defendant further states in his Notice of Intent that “[s]hould Intervenor Knox forego

post-trial motions and waive appeal, Defendant intends to withdraw its Bill of Costs.”

       Rule 54(d)(1) of the Federal Rules of Civil Procedure provides in pertinent part: “Unless a

federal statute, these rules, or a court order provides otherwise, costs—other than attorney’s fees—

should be allowed to the prevailing party. Fed. R. Civ. P. 54(d)(1). However, whether to award

costs and the amount of costs to be awarded are matters within the discretion of the trial court.

Marx v. Gen. Revenue Corp., 568 U.S. 371, 377 (2013); Cherry v. Champion Int’l Corp., 186 F.3d

442, 446 (4th Cir. 1999).

       Although the district court has discretion to deny an award of costs, it must “articulat[e]

some good reason” for its denial. Cherry, 186 F.3d at 446. Among the factors that justify denying

an award of costs are: (1) misconduct by the prevailing party; (2) the unsuccessful party’s inability

to pay the costs; (3) the excessiveness of the costs in a particular case; (4) the limited value of the

prevailing party’s victory; or (5) the closeness and difficulty of the issues decided. Ellis v. Grant

Thornton LLP, 434 Fed. App’x 232, 235 (4th Cir. 2011) (citing Cherry, 186 F.3d at 446).

“Moreover, although the unsuccessful party’s ‘good faith in pursuing an action is a virtual



                                                  4

      Case 5:18-cv-00180-KDB-DSC Document 112 Filed 12/11/20 Page 4 of 6
prerequisite to receiving relief from the normal operation of Rule 54(d)(1), that party’s good faith,

standing alone, is an insufficient basis for refusing to assess costs against that party.’” Id. (quoting

Cherry, 186 F.3d at 446).

        The Court finds that Knox’s inability to pay would make it “unjust or inequitable to enforce

Rule 54(d)(1) against her.” Cherry, 186 F.3d at 447. The Court has considered Knox’s affidavit

submitted in support of her motion to disallow costs. In her affidavit, Knox states that she receives

food stamps and Medicaid for her and her family, her four children receive free lunch through the

public school system’s program, her housing is paid through the federal HUD program, and her

apartment manager currently gives her a $60 utility assistance check to aid in paying the electricity

bill each month. (Doc. No. 108-1). The Court finds Knox’s financial means to be sufficiently

modest that she would be unable to pay the $5,779.10 in costs.

        Further, the Court finds that the issues decided in this case were sufficiently difficult or

close to support refusing to assess costs against Knox. While Title VII, § 1981, and state tort claims

are not particularly novel or complex, the factual issues presented in this matter were difficult and

indeed “hotly contested at trial.” See Ellis, 434 F. App’x at 235. Thus, the relevant factors,

including Knox’s good faith in filing suit, weigh in favor of not taxing the costs of this action to

Knox.

                                            V.     ORDER

   IT IS THEREFORE ORDERED that:

           (1) Intervenor’s Renewed Motion for Judgment as a Matter of Law and Motion for

               New Trial, (Doc. No. 105), is DENIED; and

           (2) Intervenor’s Motion to Disallow Costs, (Doc. No. 108), is GRANTED.




                                                   5

      Case 5:18-cv-00180-KDB-DSC Document 112 Filed 12/11/20 Page 5 of 6
SO ORDERED.


                      Signed: December 11, 2020




                                       6

   Case 5:18-cv-00180-KDB-DSC Document 112 Filed 12/11/20 Page 6 of 6
